 

Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

This AGREEMENT, dated as of November 1, 2017, by and between Cinedigm Corp., a
Delaware corporation (the “Company”), and the purchasers set forth on Schedule 1
attached hereto (the “Purchasers”).

 

WHEREAS, the Company desires to sell and the Purchasers desire to purchase
shares of the Company’s Class A common stock, $.001 par value (the “Common
Stock”), on the terms and conditions hereinafter set forth.

 

WHEREAS, the Company has entered into that certain Stock Purchase Agreement,
dated as of June 29, 2017, by and between the Company and Bison Entertainment
Investment Limited (the “Bison Agreement”), pursuant to which certain
transactions are contemplated (the “Transactions”).

 

NOW, THEREFORE, in consideration of the mutual covenants and representations
herein set forth, it is hereby agreed as follows:

 

1.       Purchase and Sale of Common Stock. Subject to the terms and conditions
of this Agreement, the Company hereby agrees to sell to the Purchasers, and the
Purchasers agree, severally and not jointly, to purchase from the Company, for a
price of $1.50 per share resulting in an aggregate purchase price of $500,000
(the “Purchase Price”), as allocated among the Purchasers on Schedule 1, such
number of shares of Common Stock (the “Shares”) for each Purchaser as is set
forth on Schedule 1 immediately prior to this Agreement.

 

2.       Closing. The closing (the “Closing”) of the purchase and sale of the
Shares by the Purchaser and the Company will occur in connection with the
closing of the Transactions (the “Closing Date”).

 

3.       Closing Conditions. The Closing is subject to the following conditions
being met the (the “Closing Conditions”):

 

a.       The concurrent closing of the Transactions;

 

b.       The Registration Rights Agreement (as defined below) is duly executed
and delivered by the Company and the Purchasers;

 

c.       The accuracy in all material respects when made and on the Closing Date
of the representations and warranties of each Purchaser and the Company
contained herein; and

 

d.       The delivery of the applicable portion of the Purchase Price by the
Purchaser to the Company by surrender by such Purchaser of other securities or
obligations of the Company including, for the avoidance of doubt, loans under
that certain Second Lien Loan Agreement, dated as of July 14, 2016 (as amended,
amended and restated, supplemented or otherwise modified), among Cinedigm Corp.,
certain Lenders, including the Purchaser, and Cortland Capital Market Services
LLC (the “Second Lien Loan Agreement”).

 



   

 

 

Immediately after the Closing, the Company shall cause its transfer agent to
deliver stock certificates to the Purchasers representing the Shares, or to
credit an account in each Purchaser’s name of such number of Shares in
book-entry form, as indicated on Schedule 1.

 

4.       Representations and Warranties of Purchaser. Each Purchaser,
individually and not on behalf of any other Purchaser, hereby represents and
warrants that as of the date hereof and as of the Closing Date:

 

a.       Own Account. The Purchaser understands that the Shares are “restricted
securities” and have not been registered under the Securities Act of 1933, as
amended (the “Act”), or any applicable state securities law. The Purchaser is
acquiring the Shares for his own account and not with a view to or for
distributing or reselling such Shares or any part thereof in violation of the
Act or any applicable state securities law, has no present intention of
distributing any of such Shares in violation of the Act or any applicable state
securities law and has no arrangement or understanding with any other persons or
entities regarding the distribution of such Shares (this representation and
warranty not limiting the Purchaser’s right to sell the Shares in compliance
with applicable federal and state securities laws) in violation of the Act or
any applicable state securities law.

 

b.       Purchaser Status. At the time the Purchaser was offered the Shares, he
was, and at the date hereof he is, an “accredited investor” as defined in Rule
501 under the Act.

 

c.       Experience of Such Purchaser. The Purchaser has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Shares, and has so evaluated the merits and risks of such investment. The
Purchaser is able to bear the economic risk of an investment in the Shares and,
at the present time, is able to afford a complete loss of such investment. The
Purchaser has had access to information about the Company sufficient to make an
investment decision with respect to the Shares.

 

d.       General Solicitation. The Purchaser is not purchasing the Shares as a
result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 

e.       Certain Trading Activities. The Purchaser has not directly or
indirectly, nor has any person or entity acting on behalf of or pursuant to any
understanding with the Purchaser, engaged in any direct or indirect purchases or
sales in the securities of the Company (including, without limitations, any
short sales involving the Company’s securities) since the time that the
Purchaser was first contacted by or on behalf of the Company or any other person
or entity regarding the investment in the Company contemplated by this
Agreement. The Purchaser covenants that neither he nor any person or entity
acting on his behalf or pursuant to any understanding with him will engage in
any direct or indirect purchases or sales in the securities of the Company
(including short sales) prior to the time that the transactions contemplated by
this Agreement are publicly disclosed by the Company. The Purchaser has
maintained, and covenants that until such time as the transactions contemplated
by this Agreement are publicly disclosed by the Company the Purchaser will
maintain, the confidentiality of all disclosures made to it in connection with
this transaction (including the existence and terms of this transaction).

 



 2 

 

 

f.       Authorization; Enforcement. The Purchaser has the requisite power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out his obligations hereunder. The execution
and delivery of this Agreement by the Purchaser and the consummation by it of
the transactions contemplated thereby have been duly authorized by all necessary
action on the part of the Purchaser and no further action is required by the
Purchaser. This Agreement has been duly executed by the Purchaser and, when
delivered in accordance with the terms hereof and thereof, will constitute the
valid and binding obligation of the Purchaser, enforceable against the Purchaser
in accordance with its terms except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally and (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies.

 

5.       Representations and Warranties of Company. The Company hereby
represents and warrants that as of the date hereof and as of the Closing Date:

 

a.       Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder. The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated thereby have been duly
authorized by all necessary action on the part of the Company and no further
action is required by the Company or its board of directors in connection
therewith. This Agreement has been duly executed by the Company and, when
delivered in accordance with the terms hereof and thereof, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms except (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally and (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies.

 

b.       Private Placement. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 4, no registration under the
Act is required for the offer and sale of the Shares by the Company to the
Purchaser as contemplated hereby.

 

6.       Securities Legend. Until such time as the Shares shall have been
transferred in accordance with an opinion of counsel satisfactory to the Company
that registration under the Act is not required, so long as required under the
Act or the regulations promulgated thereunder, the certificate(s) representing
the Shares shall bear substantially the following legend:

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH THE
SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.

 



 3 

 

 

7.       Registration Rights. The Purchasers will be entitled to registration
rights with respect to the Shares pursuant to the Registration Rights Agreement
with the Company related to the Transactions (the “Registration Rights
Agreement”).

 

8.       Termination. This Agreement may be terminated by (i) the Company or
(ii) any Purchaser, as to such Purchaser’s respective obligations hereunder only
and without any effect whatsoever on the obligations of any other Purchaser, in
either case by written notice to the other parties, if the Closing has not been
consummated on or before the Outside Date, as defined in the Bison Agreement.

 

9.       Governing Law. This Agreement shall be governed by, construed and
interpreted in accordance with the laws of the State of New York, without regard
to principles of conflicts of law that would require the application of the laws
of another jurisdiction.

 

10.       Notice. Notice hereunder shall be deemed to have been duly given if in
writing and delivered in person or by registered or certified mail, postage
prepaid, return receipt requested, if to the Company, at its office at 902
Broadway, 9th Floor, New York, New York, 10010, Attn: General Counsel, or if to
a Purchaser, at the address set forth on such Purchaser’s signature page (or at
such other addresses as the parties may notify each other in accordance with the
provisions of this Section 9).

 

11.       Entire Agreement; Amendment. This Agreement supersedes all prior
written and oral agreements and understandings among the parties as to its
subject matter and constitutes the entire agreement of the parties with respect
to the subject matter hereof. This Agreement may not be modified, amended,
terminated or any provision thereof waived in whole or in part except by a
written agreement signed by the Company and any Purchaser affected by such
modification, amendment, termination or waiver.

 

12.       Waivers. No waiver hereunder shall (i) be valid unless in a writing
signed by the waiving party, and (ii) be deemed a waiver of any subsequent
breach or default of the same or a similar nature.

 

13.       Severability; Reformation. If any provision of this Agreement shall be
determined by a court of law to be unenforceable for any reason, such
unenforceability shall not affect the enforceability of any of the remaining
provisions hereof; and this Agreement, to the fullest extent lawful, shall be
reformed and construed as if such unenforceable provision, or part of a
provision, had never been contained herein, and such provision or part reformed
so that it would be enforceable to the maximum extent legally possible.

 

14.       Headings. Headings are for convenience only and are not deemed to be
part of this Agreement.

 

15.       Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together, shall constitute one and the same
instrument, and any of the parties hereto may execute this Agreement by signing
any such counterpart.

 

 

[SIGNATURE PAGES FOLLOW]

 

 4 

 

 

IN WITNESS WHEREOF, this Agreement has been executed by the undersigned as of
the date and year first above written.

 

  CINEDIGM CORP.           By:  /s/ Gary Loffredo   Name: Gary Loffredo   Title:
Secretary

 

 5 

 

 

  CHRISTOPHER AND JAMIE MCGURK LIVING TRUST           By:  /s/ Christopher
McGurk   Name: Christopher McGurk   Title: Trustee         Address for Notices:
    8383 Wilshire Blvd, Ste 400     Beverly Hills, CA 90211

 

 6 

 

 

SCHEDULE 1

 

Name Purchase Price Form of Payment Number of Shares Certificate or Book Entry
Christopher and Jamie McGurk Living Trust $500,000 Surrender of $500,000 of
loans under the Company’s Second Lien Loan Agreement 333,333 Certificate

 

 7 

 

 